JOHNSON, Circuit Judge.
The United States has filed a motion for rehearing since the announcement of our opinion in the above ease. 24 F.(2d) 479.
In Murby v. United States, 293 F. 849, where the proceedings were under and by virtue of a search warrant, this court held that “what would have happened, or have been found, if the officers had proceeded without process, is a matter of pure conjecture, in which we need not indulge," to whieh we adhere.
It will be noted, also, that in the present case search and seizure was not made as incidental to the arrest, but that the arrest was made following the search and seizure.
Petition is denied.